Title: James Madison to Frederick List, 3 February 1829
From: Madison, James
To: List, Frederick


                        
                            
                                
                            
                            
                                
                                    
                                
                                Feby. 3. 1829
                            
                        
                        
                            
                        I have recd. Sir your letter of Jany. 21. with the printed accompaniments; of which none can say less, than
                            they contain able and interesting views of the doctrine they espouse. The more thorough the examination of t[he] question
                            which relates to the encouragement of domestic manufactures, the more the true policy (until all nations make themselves commercially
                            one nation[)] will be found to lie between the extremes of doing nothing & prescribing everything, between admitting
                            no exception to the rule of "laissez faire", and converting the exceptions into the rule. The intermediate range for just
                            legislative interposition will be more or less limited, according to the differing judgments of
                            Statesmen and ought to be so, according to the aptitudes or inaptitudes of countries and
                            situations for the particular objects claiming encouragement.
                        Having found it convenient, to adopt a rule which contracts my subscriptions of every sort, and for reasons
                            strengthened by every day withdrawn from the scanty & uncertain remnants of life, I must deny myself the pleasure
                            of adding my name to the list which patronizes, in that way, the work you contemplate; and which I doubt not will well
                            repay the attention of readers who set a due value on the subjects to be investigated. That your knowledge of our language
                            is not incompetent for the task is sufficiently shewn by specimens which place you among the foreigners who have studied
                            the idioms of the Country with most success.
                        
                            
                                
                            
                        
                    